Exhibit 10.18.1

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

EXECUTION COPY

AMENDMENT AGREEMENT

This amendment (this “2007 Amendment”) to the Amended and Restated Strategic
Alliance Agreement dated as of April 2, 2002 (the “2002 Agreement”) by and
between PENWEST PHARMACEUTICALS CO., a corporation organized and existing under
the laws of the State of Washington, with its principal place of business at 39
Old Ridgebury Road, Danbury, Connecticut 06810 (“Penwest”), and ENDO
PHARMACEUTICALS INC., a corporation organized and existing under the laws of the
State of Delaware, with its principal place of business at 100 Painters Drive,
Chadds Ford, Pennsylvania 19317 (“Endo”), is entered into by and between Penwest
and Endo this 7th day of January, 2007.

WHEREAS, pursuant to the 2002 Agreement, Penwest and Endo have developed and
commercialized the Product, (as defined in the 2002 Agreement);

WHEREAS, under the terms of the 2002 Agreement, Endo is required to pay
Royalties (as defined in the 2002 Agreement) to Penwest with respect to the
Product based on Net Realization (as defined in the 2002 Agreement) and other
factors set forth in the 2002 Agreement;

WHEREAS, certain disagreements have arisen between Penwest and Endo regarding
the calculation of Royalties and other matters relating to the parties’
respective rights and obligations under the 2002 Agreement; and

WHEREAS, in order to resolve their differences and for other reasons, the
parties desire to modify the 2002 Agreement to provide that Royalties be
calculated based on net sales of the Product in the United States and to change
certain related provisions of the 2002 Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein set forth, the receipt and sufficiency of which consideration
are hereby acknowledged, the parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this 2007 Amendment and not defined in this 2007
Amendment shall have the meanings ascribed to them in the 2002 Agreement.

 

2. NET SALES DEFINITION

The Definitions Exhibit to the 2002 Agreement is hereby amended by inserting
immediately following Section 1.44 of the Definitions Exhibit to the 2002
Agreement the following:

 

  “1.45

“U.S. Product Net Sales” shall mean the gross amount invoiced by Endo and its
Affiliates and sublicensees for the sale or other disposition of the Product to
independent third parties in the United States less the following amounts, in
each

 

-1-



--------------------------------------------------------------------------------

 

case determined in accordance with generally accepted accounting principles as
consistently applied to all products of Endo: (i) discounts, including cash
discounts, discounts to managed care or similar organizations or government
organizations, rebates paid, credited, accrued or actually taken, including
government rebates such as Medicaid chargebacks or rebates, and retroactive
price reductions or allowances actually allowed or granted from the invoiced
amount, and commercially reasonable and customary fees paid to distributors;
(ii) credits or allowances actually granted upon claims, rejections or returns
of such sales of Product, including recalls, regardless of the party requesting
the claim, rejection, or return; and (iii) provisions for actual uncollectible
accounts.

 

  1.46 “2007 Amendment” shall mean that certain Amendment Agreement dated as of
January 7, 2007 by and between Penwest and Endo.

 

  1.47 “2007 Amendment Effective Date” shall mean January 7, 2007.”

 

3. CERTIFICATION EXCESS

3.1 The 2002 Agreement is hereby amended by deleting Section 3.5.3 of the 2002
Agreement in its entirety and inserting the following new Section 3.5.3 in its
place:

 

  “3.5.3 In view of Penwest having elected, as of March 18, 2003, not to
participate further in the U.S. Certification Period, Section 6.7 shall apply
and the other provisions of this Agreement shall remain in effect in accordance
with their terms and the terms of Section 6.7; provided, however, that, as the
U.S. Certification Period ended prior to the 2007 Amendment Effective Date and
the parties have agreed that the Certification Excess arising from the U.S.
Certification Period shall be deemed to be $28,000,000 and shall not be subject
to further adjustment, audit or dispute between the parties, and Endo shall have
the right to recoup such Certification Excess solely through the Royalty
reduction mechanism set forth in the immediately following sentence. Commencing
at such time as cumulative Royalties otherwise (i.e., without giving effect to
Section 4.5.2) payable to Penwest pursuant to Section 4.5.1 exceed $41,000,000,
Endo shall pay Penwest fifty percent (50%) of the Royalties otherwise due under
Section 4.5.1 until Endo has thereby recouped the $28,000,000 total
Certification Excess."

3.2 The parties hereby agree that the Certification Excess with respect to the
Product and the Certification Period for the Product in the United States shall
equal $28,000,000; that such amount shall not be subject to further adjustment,
audit or dispute between the parties; that neither of the parties shall have any
obligation under Section 3.7 of the 2002 Agreement, including without
limitation, no obligation on the part of Endo to issue invoices under
Section 3.7; and that Penwest’s sole and exclusive liability with respect to the
Certification Excess with respect to the U.S. Certification Period and the
expenditures, costs and other resources devoted by the parties to U.S.
Certification Tasks during the Certification Period is the reduction in
Royalties payable by Endo to Penwest set forth in Section 3.5.3 of the 2002
Agreement, as

 

-2-



--------------------------------------------------------------------------------

amended by this 2007 Amendment; provided, however, that, for the sake of
clarity, the parties further acknowledge and agree that all amounts previously
borne or paid by Penwest with respect to the U.S. Certification Period shall not
be remitted to or otherwise recoupable by Penwest.

 

4. ROYALTIES AND OTHER PAYMENTS

4.1 The 2002 Agreement is hereby amended by deleting Section 4.5 in its entirety
and inserting the following new Section 4.5 in its place:

“4.5 Royalties; Recoupment of Certification Excess.

 

  4.5.1 U.S. Product Net Sales. With respect to Product sold or otherwise
disposed of in the United States in a calendar year, Endo hereby agrees to pay
to Penwest Royalties equal to the following percentages of such calendar year
U.S. Product Net Sales:

 

Calendar Year U.S. Product Net Sales

   Royalty Rate (as a percentage of
U.S. Product Net Sales)

Amounts less than $150,000,000

   22%

Amounts greater than or equal to

$150,000,000 and less than $***

   25%

Amounts greater than or equal to

$*** and less than $***

   ***%

Amounts greater than or equal to

$*** and less than $***

   ***%

Amounts greater than or equal to

$*** and less than $1,000,000,000

   ***%

Amounts greater than or equal to

$1,000,000,000

   30%

 

  4.5.2

Notwithstanding Section 4.5.1, the first $41,000,000 in cumulative Royalties
otherwise payable by Endo to Penwest pursuant to Section 4.5.1 (including, for
purposes of clarity, Royalties on all U.S. Product Net Sales commencing with the
commercial launch of the Product in 2006) shall not be payable and the
corresponding U.S. Product Net Sales shall be excluded from Endo’s Royalty
obligations under Section 4.5.1; provided, however, that such corresponding U.S.
Product Net Sales shall not be excluded from the calculation of Calendar Year
U.S. Product Net Sales for purposes of calculating the Royalty rate under
Section 4.5.1 or of Calendar Year U.S. Product Net Sales for purposes of
Section 4.10. Any exclusion pursuant to this Section 4.5.2 shall be reflected in
the statements provided for in

 

-3-



--------------------------------------------------------------------------------

 

Section 4.7.

 

  4.5.3 With respect to Product sold or otherwise disposed of in the Territory
outside the United States, Endo hereby agrees to pay to Penwest Royalties equal
to the Applicable Percentage of the relevant Net Realization from all units of
the Product sold by Endo and its distributors and licensees in the Territory
outside the United States; provided that unless otherwise agreed by the parties,
development and commercialization of the Product in the Territory outside the
United States shall be subject to Section 5.1(c) of the 2007 Amendment.

 

  4.5.4 Bundling; Certain Other Sales. Endo, its Affiliates and sublicensees
shall be permitted to bundle the Product together with any other product(s) in
any sale or transfer of the Product; provided however that the revenues from
such product bundles shall be equitably allocated and none of Endo, its
Affiliates or sublicensees shall disproportionately discount the Product
compared to the other product(s) in the bundle. None of Endo, its Affiliates or
sublicensees shall make commercial sales of the Product to independent third
parties except in arm’s-length transactions for monetary consideration.

4.2 The 2002 Agreement is hereby amended by deleting Section 4.6.1 in its
entirety and inserting the following new Section 4.6.1 in its place:

 

  “4.6.1

Endo has agreed to make the payments specified in Section 4.5 hereof, which
payments shall be deemed allocable one-third for Penwest’s anticipated
contributions of know-how, resources, time and money, and two-thirds to the
licenses contained in Sections 6.3.1, 6.5, 6.6, 6.9.2 and 6.11 hereof. Royalties
shall be paid in accordance with Section 4.5 hereof, irrespective of whether any
Penwest Patents or patents on Penwest Product Technology cover the Product;
provided, however, that in the event of an occurrence of a condition set forth
in Section 6.7 (b) or (c) hereof, but subject (in the case of Section 6.7(c)
hereof) to the provisions of Section 5.10 hereof, Endo shall be obligated to pay
to Penwest only that portion of the Royalties that are allocated to the licenses
in Section 6.3.1, 6.5, 6.6, 6.9.2 and 6.11 hereof as described above (i.e., the
Net Realization or U.S. Product Net Sales in the applicable nation shall be
reduced by one-third prior to the calculation of the proportion thereof to be
paid to Penwest as Royalties hereunder); and provided further that if there are
any U.S. Product Net Sales from the Product sold in the United States to which
no license to U.S. Penwest Patents or to U.S. Penwest Product Technology Patents
(including patent applications, as if patents had issued thereon) is applicable
to the making, using, sale, offer for sale, or import thereof, such U.S. Product
Net Sales shall be reduced by one-third prior to the calculation of the
proportion thereof to be paid to Penwest as Royalties hereunder (it being agreed
that any such reduction in U.S. Product Net

 

-4-



--------------------------------------------------------------------------------

 

Sales shall not reduce U.S. Product Net Sales for purposes of calculating the
Royalty Rate under Section 4.5.1 or U.S. Product Net Sales under Section 4.10).
For clarity and without limiting the provisions of Section 5.10, no royalty
reduction shall apply as a result of the occurrence of a condition set forth in
Section 6.7(a) and, in any case, the maximum royalty reduction under this
Section 4.6.1 shall be a one-third reduction, regardless of whether multiple
bases for a royalty reduction hereunder occur.”

4.3 The 2002 Agreement is hereby amended by deleting Section 4.7 in its entirety
and inserting the following new Section 4.7 in its place:

 

  “4.7 Timing of Royalty Payments. All Royalties shall be due quarterly within
60 days following the end of each calendar quarter for Net Realization and/or
U.S. Product Net Sales in such calendar quarter. Each payment shall be
accompanied by a statement of Net Realization and/or U.S. Product Net Sales for
the quarter and the calculation of the Royalties payable hereunder. In addition,
within twenty (20) days following the end of each calendar quarter, an estimated
statement of Net Realization and/or U.S. Product Net Sales for the quarter and
the calculation of estimated Royalties for such completed quarter payable
hereunder shall be provided by the party paying Royalties. Notwithstanding the
foregoing, (a) all Royalties due for calendar year 2006 shall be due within
sixty (60) days following the end of calendar year 2006 and shall be accompanied
by a statement of Net Realization and/or U.S. Product Net Sales for the year and
the estimated statement of Net Realization and/or U.S. Product Net Sales for the
year shall be provided to Penwest within twenty (20) days following the end of
such year, and (b) the statements and calculations required under this
Section 4.7 shall be provided to Penwest, whether or not any Royalties are
actually due hereunder as a result of the operation of Section 4.5.2. All
Royalties and all other amounts payable under this Agreement will bear interest
at the rate of one and one-half percent (1.5%) per month (or the maximum
interest allowable by applicable law, whichever is less), from the thirty-first
(31st) day after the date due through the date of payment. Notwithstanding the
foregoing, if any adjustments or inaccuracies in the amounts paid or payable are
determined by the auditors of either Penwest or Endo in their review of
financial results as provided in Section 4.8 hereof, and the other party agrees
to such adjustment, such adjustments for the immediately preceding quarter may
be reconciled and described in the next due written report and the Royalty
payment then next due shall be adjusted to reflect the determination of such
auditors and such agreement.”

4.4 The 2002 Agreement is hereby amended by inserting the following new
Section 4.10 immediately following Section 4.9 of the 2002 Agreement:

 

-5-



--------------------------------------------------------------------------------

  “4.10 Success Payments. Endo will make each of the following non-creditable,
one-time success payments to Penwest within sixty (60) days following the end of
the calendar quarter in which the corresponding event first occurs during the
term of this Agreement:

 

Event

   Success Payment  

Calendar year U.S. Product Net Sales exceed $400,000,000

   $ 15,000,000  

Calendar year U.S. Product Net Sales exceed $***

   $ 25,000,000  

Calendar year U.S. Product Net Sales exceed $***

   $ 50,000,000 ”

4.5 The 2002 Agreement is hereby amended by inserting the following new
Section 4.11 immediately following Section 4.10 of the 2002 Agreement, as
amended by this 2007 Amendment:

 

  “4.11 Milestones and Licensing Fees from Sublicensing in the United States.

(a) Endo shall, within 60 days following the receipt by Endo or any of its
Affiliates of any license fees and milestone payments in connection with the
licensing or sublicensing of the Product in the United States (or other amounts
included in Applicable Sublicense Consideration as provided below), other than
royalties received from the licensee or sublicensee based on Product sales by
the licensee or sublicensee and any amounts received by Endo or its Affiliates
expressly reflecting payment or reimbursement by the licensee or sublicensee of
Endo’s or its Affiliates’ actual fully allocated cost in performing activities
or services pursuant to such license or sublicense after the effective date
thereof (such license fees and milestone payments, collectively, “Applicable
Sublicense Consideration”), pay Penwest *** of all Applicable Sublicense
Consideration. Applicable Sublicense Consideration shall also include any
amounts received by Endo or any of its Affiliates for the sale of debt or equity
securities in excess of the fair market value thereof and any payment or
reimbursement amounts received by Endo or any of its Affiliates for costs
incurred by Endo or its Affiliates in performing activities or services pursuant
to such license or sublicense in excess of Endo’s or its Affiliates’ actual
fully allocated cost therefor. The obligations and rights of Endo and Penwest
under Section 4.8, including without limitation, with respect to recordkeeping
and audit rights, shall apply to Applicable Sublicense Consideration and the
derivation of Applicable Sublicense Consideration.

(b) Endo shall, within 14 days of the execution of any agreement for the
licensing or sublicensing of the Product in the United States, provide Penwest
with a copy of such agreement. Penwest acknowledges and agrees that any such
agreement provided to Penwest shall constitute confidential information of Endo
for purposes of Section 10.1 of

 

-6-



--------------------------------------------------------------------------------

this Agreement.”

 

5. ALLIANCE COMMITTEE AND MARKETING PLANS

5.1 The parties acknowledge and agree that:

(a) nothing in the 2002 Agreement, as amended by this 2007 Amendment, shall be
construed as providing, or shall provide the Alliance Committee or Penwest with
any oversight or decision-making authority with respect to the marketing,
promotion and sale by Endo of, or other activities of Endo with respect to, the
Product in the United States; and

(b) notwithstanding anything in Section 1.25 of the Definitions Exhibit to the
2002 Agreement to the contrary, the Manufacturing and Marketing Plan(s) with
respect to the Product in the United States shall not be subject to adoption or
approval by Penwest or the Alliance Committee.

(c) in connection with the above Sections 5.1(a) and 5.1(b), and notwithstanding
anything to the contrary in the 2002 Agreement, the 2002 Agreement is hereby
amended in its entirety to give effect to the following terms (and to the extent
there is any inconsistency between the 2002 Agreement as amended by this 2007
Amendment and the following terms, the following terms shall control):

(i) the parties acknowledge and agree that there will be no further
Certification Periods anywhere in the Territory and that further development and
commercialization of the Product in the Territory outside the United States, if
any, shall be accomplished through licensing of the development and
commercialization activities relating to the Product to third parties selected
by mutual agreement of the parties;

(ii) the parties acknowledge and agree that any fees, royalties, payments, or
other revenue received by the parties with respect to the Product through the
licensing activities for the Product outside the United States (“Licensing
Revenue”) contemplated under the foregoing clause (i) shall be divided equally
between the parties after payment of any third-party expenses associated with
entering into such licenses, and the receiving party will remit to the other
party such other party’s share of such Licensing Revenue within thirty (30) days
of receiving any such Licensing Revenue;

(iii) the parties acknowledge and agree that there shall be no Minimum Net
Realization applicable to Endo’s or its Affiliates’ or sublicensee’s activities
relating to the Product anywhere in the Territory, and all references (express
or implied) relating to Minimum Net Realization in the 2002 Agreement or this
2007 Amendment shall have no effect; and

(d) For the avoidance of doubt, Section 6.4 of the 2002 Agreement shall continue
to operate as it did immediately prior to the 2007 Amendment Effective Date.

5.2 Endo hereby agrees that (a) on an annual basis, at least thirty (30) days
prior to the start of each calendar year, Endo shall provide to Penwest a
Manufacturing and Marketing Plan

 

-7-



--------------------------------------------------------------------------------

with respect to the Product in the United States for such calendar year and
(b) it shall provide quarterly updates to such Plan to Penwest within thirty
(30) days of the start of each of the first, second and third calendar quarter
of each calendar year.

 

6. MISCELLANEOUS.

6.1 Except as set forth herein, no other portion of the 2002 Agreement is hereby
amended and the terms of the 2002 Agreement shall continue in full force and
effect. The parties agree that all references in the 2002 Agreement to “this
Agreement” shall be deemed to include the provisions of this 2007 Amendment.

6.2 This 2007 Amendment, together with the 2002 Agreement, constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral between the parties hereto with respect to the subject matter
hereof.

6.3 This 2007 Amendment shall be binding upon and inure to the benefit of the
parties hereto and their successors and permitted assigns; provided, however,
that except (i) as permitted under this 2007 Amendment or the 2002 Agreement, or
(ii) as part of the transfer of all or substantially all assets to a single
buyer or pursuant to a merger or other corporate reorganization, neither party
shall assign or delegate any of its rights or obligations hereunder at any time
without the prior written consent of the other party hereto, which consent shall
not be unreasonably withheld.

6.4 Any terms of this 2007 Amendment may be amended, modified or waived only in
a writing signed by both parties.

6.5 This 2007 Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to its
conflict of laws rules.

6.6 The parties acknowledge that they intend to issue a joint press release
regarding the subject matter of this 2007 Amendment. Neither party shall issue
any press release or make any public announcements regarding the subject matter
of this 2007 Amendment and related provisions of the 2002 Agreement, as amended
hereby, without the prior written consent of the other party, which will not be
unreasonably withheld; provided, however, that notwithstanding the foregoing,
either party shall have the right to issue press releases and to make public
announcements regarding the subject matter of this 2007 Amendment and related
provisions of the 2002 Agreement, as amended hereby, without the consent of the
other party in order to comply with disclosure obligations that are imposed by
applicable law, regulation or legal process, including without limitation by
rules and regulations under applicable securities laws and by rules and
regulations of any stock exchange or NASDAQ, provided that the party complying
with any such disclosure requirement shall, if practicable, provide the other
party with an opportunity to review and comment on the content of any such
disclosure, to the extent such content has not previously been disclosed
publicly.

IN WITNESS WHEREOF, Penwest and Endo have executed this 2007 Amendment effective
as of the date first written above.

 

PENWEST PHARMACEUTICALS CO.      ENDO PHARMACEUTICALS INC. By:  

/s/ Jennifer Good

     By:  

/s/ Peter A. Lankau

Printed Name:   Jennifer Good      Printed Name:   Peter A. Lankau Title:  
President and CEO      Title:   President and CEO

 

-8-